DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 27-37, 39, 41-44 are pending and are under examination on the merits.
Claims 27 are amended.
Claims 38, 40 are previously canceled.
No claims are newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
 
Claim Interpretation
As previously stated, it is noted that instant claim 27 refers to “an Aquapore size” and “a hydro-head pressure” and the specification does not further define these terms. However, Aquapore water intrusion porosimeters are known in the art and the reference to “Aquapore” is sufficient to alert one of ordinary skill to source the appropriate details. Similarly, hydro-head pressure is a common enough measure in the art – more formally known as “hydrostatic head”- that mere mention of “hydro-head pressure” is understood by one of ordinary skill.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 27-37, 39, 41-44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 9108724 by Williams et al in view of US 20070196638 by Wei et al in the previous action is withdrawn in view of applicant’s amendment to describe a method specific to HVAC. Williams described a wound bandage method. However, a new rejection is set forth below.

Claims 27-37, 39, 41-44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Improving Filtration: Recycling Air” by Bas in view of US 20070196638 by Wei et al. 
Bas describes filtration in HVAC systems.
Regarding claim 27, Bas describes sending outside air and returned air through filters in an HVAC system (p.127 final paragraph). Bas is silent as to the specifically claimed filter, although he does describe a desire to filter out micron-sized particles (p.137 Fig.5-7; p.138 Fig. 5-8). 
Wei describes a microporous membrane.
Wei describes the instantly claimed attributes of microporous membrane, specifically discussed in the following paragraphs. Wei describes use as a filtration membrane (paragraph 15).
Regarding the instantly claimed membrane, it is first noted that all examples in Wei and the instant specification are word-for-word the same. Instant examples 1-7 are word-for word the same as Wei examples 1-7. Since the instant examples are expected to demonstrate the instantly claimed properties (see instant Table II, also p.46 paragraph 3), those of Wei would also be expected to demonstrate the instantly claimed properties. However it is noted that the instant appears to test different membranes than Examples 1-7 for the totality of the instantly claimed properties and does not describe these specific syntheses (p.53 final paragraph).  
Therefore, for completeness of record, it is noted herein that Wei describes preparing membranes with the same materials and methods as instant (Examples). Wei describes more generally a MD/TD tensile strength between 0.5-4.0 (paragraph 17). Wei describes a porosity of >35% (paragraph 27). Wei is silent as to Gurley air permeability, mean flow pore diameter, Aquapore size, and hydro-head pressure. The instant specification describes a very similar transverse direction stretch to Wei (instant p.45 final paragraph, Wei paragraph 30). The same is true for machine direction stretch (instant p.44 final paragraph, Wei paragraph 29), annealing (instant p.44 penultimate paragraph, Wei paragraph 28), extrusion (p.43 final paragraph, Wei paragraph 27), and general process (p.43 paragraph 2, Wei paragraph 26). Wei paragraph 24 and instant p.42 penultimate paragraph describe the same ply situation. Wei paragraph 22-23 and instant p.40 final paragraph –p.41 describe the same modifiers. Wei paragraph 21 and instant p.39 final paragraph describe the same polymers. 
Given the extreme similarity between the disclosures, one of ordinary skill would reasonably expect the membranes of Wei to exhibit properties at least overlapping in range with the claimed ranges of properties, even where Wei is silent.
Regarding the instantly recited polypropylene-based HEPA/ULPA membrane, Wei describes a polypropylene membrane (e.g. paragraph 35, example 1). According to the instant specification the HEPA/ULPA descriptor is met by having a Gurley measurement of 0.5 to 5 (publication paragraph 122). This property is expected to at least overlap with Wei given Wei’s extreme similarity in preparation, outlined above. Therefore, Wei’s description at least includes the “propylene-based HEPA/ULPA membrane” language and thus overlaps with the claim.
Regarding the porosity range, it is noted that the instant examples which yield the claimed porosity vary from a polypropylene monolayer (Examples A, F, Table II) to a polypropylene bilayer (Example B, E) and a trilayer (Example D, M), all of which are exemplified in Wei. Wei exemplifies a polypropylene monolayer film (Example 1 paragraph 35), trilayer films (Example 3, 4, 6, 7), and describes multilayer films in general (claim 22). This supports the at least overlapping range of porosity to that instantly claimed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Wei’s composition would have values overlapping with the claimed ranges.
See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Wei describes the same preparation processes and materials as instant, as outlined above.
Wei describes use as a filtration membrane (paragraph 15). Wei describes a material of superior tensile strength in the transverse direction over other membranes (paragraph 6, 19). Thus it would be obvious to one of ordinary skill to use the microporous membrane of Wei where Bas more broadly describes a filter because of its superior tensile strength. 
Regarding the phrase “a method of permitting selective passage of moisture vapor and blockage of liquid water”, this action is inherent to the presence of Wei’s membrane as a filter in Bas’ system. See comparison between Wei and instant, above, establishing that Wei and instant describe extremely similar membranes. 

Regarding claim 28, Wei describes making the polymer film via dry-stretch process (paragraph 25) including extruding and biaxially stretching including a machine direction stretching and transverse direction stretching, the transverse direction stretching including a simultaneous machine direction relax (paragraph 26). 

Regarding claim 29, Wei describes the MD stretch followed by TD stretch with simultaneous machine direction relax (paragraph 26). 

Regarding claim 30, Wei describes machine direction stretch in multiple steps (paragraph 29). 

Regarding claim 31, Wei describes transverse direction stretch in multiple steps (paragraph 30). 

Regarding claim 32, Wei describes the thickness and transverse direction tensile strength (see Examples, Table), and although he is silent as to the other properties, these would be expected to significantly overlap as explained above in rejection of claim 27. 

Regarding claims 33-35, as for the other properties to which Wei is silent, the shrinkage property in Wei would be expected to overlap with the claimed shrinkage given the extreme similarity in disclosure outlined in rejection of claim 27 above. 

Regarding claim 36, Wei describes the thickness (see Table). 

Regarding claim 37, Wei describes slot die or blown film (“inflated parison”) (paragraph 27). 

Regarding claim 39, Wei describes multiple ply membranes wherein a layer of the membrane qualifies as nonwoven (e.g. Example 2). Wei states that the instant membrane may be one ply of the multi-ply membrane (paragraph 24).

Regarding claims 41-43, since Wei describes the same conditions as instant (see rejection of claim 27 above), the instantly claimed properties would be expected to overlap. 

Regarding claim 44, Wei describes a multi-layered membranes (Examples). 

Response to Arguments
Applicant’s argument p.7 penultimate paragraph has been considered but is not persuasive. Applicant cites amount of stretching in machine and/or transverse direction as having an effect on porosity. This is not found convincing because, as has been cited in several previous actions, Wei and the instant describe extremely similar stretch processes (see paragraph 10 above, repeated from previous action). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766